Citation Nr: 1228586	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  08-30 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for pterygium of the right eye.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for pterygium of the right eye with an evaluation of 30 percent effective June 27, 2006.  The Veteran disagreed with the evaluation assigned. 

This appeal was previously before the Board and the Board remanded the claim in May 2011 for additional development.  The case has been returned to the Board for further appellate consideration.  

In March 2011, the Veteran requested a Board hearing at a local VA office before a member of the Board.  Such a hearing was scheduled for August 23, 2012; however, in correspondence received by the RO in July 2012, the Veteran indicated that he wished to cancel his Travel Board hearing and desired that VA would continue to process his appeal.  Accordingly, his personal hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Board notes that the statement of the case issued in September 2008 included the issues of entitlement to service connection for a left eye condition and entitlement to increased initial disability ratings for superficial scar of the distal phalanx of the left little finger, bilateral hearing loss, and tinnitus.  However, in his substantive appeal, the Veteran indicated he was limiting his appeal to the evaluation assigned for his right eye disability.  Accordingly, this decision is limited to the issue set forth on the preceding page.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  



FINDING OF FACT

Pterygium of the right eye is manifested by subjective complaints of pain, redness, burning or stinging, watering, and dryness, with objective evidence of no worse than a corrected distant visual acuity of 20/1000 in the right eye.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for pterygium of the right eye have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.75, 4.80, 4.83, 4.83a, 4.84a, Diagnostic Codes 6034, 6061 to 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a February 2007 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2007 letter also advised the Veteran of how the VA determines a disability rating and an effective date, and the type of evidence which impacts such.  An October 2008 letter addressed the Veteran's request for a higher rating for his claimed condition.  The case was last adjudicated in March 2011.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment records, and private treatment reports.

The Board notes that the record indicates that the Veteran reported that he was filing a claim for Social Security Administration (SSA) disability benefit payments because he had to leave his job due to complication from diabetic neuropathy.  Accordingly, the record does not reflect that SSA records would be relevant to his right eye claim, and VA has no further duty to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.")

In addition, the Board also notes that action requested in the prior remand has been undertaken.  In this regard, the Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge at the local RO.  However, as noted above, in correspondence received by the RO in July 2012, the Veteran indicated that he wished to cancel his Travel Board hearing.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was granted service connection and a 30 percent rating for pterygium of the right eye under Diagnostic Code 6034-6077 effective June 27, 2006.  He contends that such disability warrants a higher rating.
As an initial matter, the Board recognizes that the regulations pertaining to rating eye disabilities were amended in November 2008.  73 Fed. Reg. 66,543-54 (Nov. 10, 2008).  This new rating criteria is effective December 10, 2008, and applies to "all applications for benefits received by VA on or after December 10, 2008."  Id. at 66,544.  In the present case, the Veteran's claim for service connection for his pterygium of the right eye was received by VA in June 2006; as such, the regulatory change is not applicable.

According to the rating criteria in effect prior to December 10, 2008, Diagnostic Code 6034 provides that pterygium is to be rated for loss of vision, if any.  38 C.F.R. § 4.84a.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  

The Veteran is service connected for his right eye only.  Thus, his nonservice connected eye is considered as having 20/40 visual acuity for purposes of determining the evaluation to assign to his service connected right eye.  See Villano v. Brown, 10 Vet. App. 248, 250 (1997); see also Bagwell v. Brown, 9 Vet. App. 336, 339-340 (1996); Boyer v. West, 12 Vet. App. 142, 144-45 (1999).  

Additionally, the combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80.



When only one eye's disability is recognized as entitled to compensation, the maximum evaluation for total loss of vision of that eye is 30 percent, unless there is (a) blindness in the other nonservice-connected eye; (b) enucleation of the service-connected eye; or (c) serious cosmetic defect of the service-connected eye.  38 C.F.R. §§ 3.383, 4.80.  A disability rating of 40 percent is warranted when only 
one eye is service connected when there is anatomical loss of that eye.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6066.

VA regulation does permit compensation for a combination of service-connected and nonservice-connected eye disabilities when there is blindness in both the service connected and the nonservice connected eye and the nonservice-connected eye disability is not the result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a).  

Turning to the evidence, private treatment reports dating prior to the grant of service connection for pterygium of the right eye show that the Veteran had been diagnosed with pterygium, branch retinal vein occlusion, cystoid macular edema, and pigment epithelial detachments in the right eye.  Corrected distance visual acuity in the right eye was shown to be, at worst, 20/400, and was generally 20/20 or 20/25 in the left eye.  

The Veteran was provided a VA examination in March 2007.  He reported that 
his pterygium of the right eye had progressively gotten worse since active service.  No surgeries had been performed since service.  The Veteran denied having any current treatments for the condition.  He denied having a history of trauma to the eye or eye neoplasm.  He endorsed right eye symptoms of pain, redness, dryness, and watering.  He also reported right eye visual symptoms of blurring.  He denied any period of incapacitation due to eye disease or a history of congestive or inflammatory glaucoma.  

Upon physical examination, there was no keratoconus.  Central visual acuity testing in the right eye revealed uncorrected far vision of 20/800, corrected far vision of 20/400, uncorrected near vision of 20/800, and corrected near vision of 20/400.  In the left eye, there was uncorrected far vision of 20/50, corrected far vision of 20/20, uncorrected near vision of 20/20, and corrected near vision of 20/20.  There was not more than 4 diopters of spherical correction between the eyes.  An eye had not been removed and accommodation was normal.  There was no visual field defect, homonymous hemianopsia, or scotoma present in the right or left eye.  Tonometry was conducted and eye pressure was 17 on the right and 15 on the left.  There was no nystagmus, loss of eyebrows, or loss of eyelashes.  The eyelids were normal.  There was no ptosis present in the right or left eye, and no lagophthalmos, symblepharon, diplopia, or strabismus.  The function of the right and left lacrimal ducts was normal.  The right or left eye lens had not been removed, there were no other lens abnormalities, and there were no residuals of an eye injury.  

Findings on the fundoscopic and slit lamp examinations were reportedly abnormal.  The slit lamp examination revealed that the sclera/conjunctiva had a moderate injection in the right eye.  The cornea had pterygium nasal in the right eye (3 millimeter encroachment times 5 millimeter wide base) and pinguecula nasal in the left eye.

The Veteran's usual occupation was as a maintenance man.  He was currently unemployed but not retired.  The duration of his unemployment was less than 1 year and the reason given for unemployment was that the Veteran had to quit his job due to complications from diabetic neuropathy.  

The diagnoses were of pterygium in the right eye with associated dry eye symptoms, pinguecula in the left eye, cataracts in each eye, diabetes type 2 without diabetic retinopathy, retinal heme in the left eye of unknown etiology, all with no effects on usual daily activities.  The examiner also diagnosed presumed amblyopia in the right eye with moderate effects on sports and driving.  The examiner noted that the Veteran had a significant difference between the 2 eyes in his glasses prescription.  The existing pterygium and scarring from the previous pterygium removal from the right eye have likely contributed to both decreased visual acuity and the magnitude of difference between the right and left eyes in his current glasses prescription.  In addition, the Veteran reported that his right eye had been much weaker since childhood.  The examiner stated that considering the Veteran's current prescription and his history, amblyopia in the right eye is also likely to be a contributing factor to his current condition.  

The Veteran was provided with another VA eye examination in February 2011.  The Veteran reported that the pterygium of the right eye had grown back since it had been removed during service and he had noted it for the previous 10 years.  He indicated that it had become progressively worse since onset.  There were no current treatments for the condition.  The Veteran also reported a history of branch retinal vein occlusion in the right eye with resulting poor acuity since 2004.  The Veteran had received laser treatment and the condition was stable, with no current treatments.  The Veteran denied having a history of trauma, eye neoplasm, or incapacitating periods due to eye disease.  The Veteran endorsed right eye symptoms of redness, burning or stinging, and dryness.  He reported right eye visual symptoms of distorted image and blurring and said that distorted eye images appeared irregular.  He denied having any left eye symptoms.  The Veteran reported that he retired in 2006 from his occupation as a maintenance man due to physical problems.  

Upon physical examination, the right eye fundoscopic examination findings were abnormal.  The macula had scattered retinal pigment epithelium changes secondary to focal laser treatment and chronic cystoid macular edema.  There was a visual field defect and a scotoma was present in the right eye.  It was centrally located and 10 by 10.  There was also generalized construction to 40 by 40.  There was no scotoma present in the left eye.  Visual acuity was not worse than 5/200.  There was no corneal disorder (including keratoconus) that resulted in severe irregular astigmatism that could be improved more by contact lenses than by eyeglasses.  There was not a difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye, with the near vision being worse.  There were not more than 3 diopters of spherical correction between the eyes.  

Visual acuity testing in the right eye indicated distance uncorrected vision of 20/1000, distance corrected vision of 20/1000, near uncorrected vision of 20/800, and near corrected vision of 20/800.  In the left eye, distance uncorrected vision was 20/150, distance corrected vision was 20/40, near uncorrected vision was 20/400, and near corrected vision was 20/40.  In the right eye, slit lamp findings were abnormal.  There was a nasal ptery extending 3 millimeters onto the cornea.  The left eye slit lamp findings were also abnormal.  The eye pressure in both the right and left eyes was 14.  There were no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  An eye had not been removed.  An optical coherence tomography confirmed cystoids macular edema in the right eye.  

The first diagnosis was of pterygium in the right eye, which was not encroaching on the visual angle at that time.  With regards to the effects on the Veteran's usual daily activities, the examiner noted that the ptery gets red and irritated and results in some corneal dryness, which is worse in wind or dusty environments.  There was also a mild effect on exercise, sports, and recreation and no effect on chores, shopping, traveling, feeding, bathing, dressing, toileting, grooming, and driving.  The second diagnosis was of a history of branch retinal vein occlusion in the right eye (status post focal laser and Avastin treatments) with chronic cystoid macular edema.  The problem associated with the diagnosis was resulting poor acuity.  There was a moderate effect on chores, exercise, sports, recreation, and driving, a mild effect on shopping and traveling, and no effect on feeding, bathing, dressing, toileting, and grooming.  The examiner also remarked that the Veteran now meets standards of legal blindness in the right eye based on acuity.  

VA treatment records dating during the course of this appeal reveal that the Veteran has been diagnosed with pterygium, macular degeneration, cataracts, branch retinal vein occlusion, cystoid macular edema, and pigment epithelial detachments in the right eye.  His vision in his right eye with correction was shown to be, at worst, 20/200, and was generally 20/20 in his left eye.

In written statements, the Veteran has contended that he is entitled to a higher rating for his service-connected pterygium of the right eye because he is legally blind in that eye.  He stated in March 2011 that his everyday life is very hard, as he cannot read the newspaper, magazines, or signs due to blurred vision, and stinging and watering of the eye.  He indicated that during his last VA examination, the examiner told him that his eye has gotten worse.

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 30 percent for the Veteran's pterygium of the right eye.  The evidence shows that the Veteran's pterygium of the right eye is manifested by, at worst, a corrected distance visual acuity of 20/1000 in the right eye, as reported during the February 2011 VA examination.  The examiner specifically noted that vision was not worse than 5/200 and that the eye was not enucleated.  Thus, entitlement to a 40 percent evaluation is not warranted.  In addition, as the Veteran's vision is better than light perception only, entitlement to special monthly compensation is not warranted.  38 C.F.R. § 3.350.  Accordingly, the Board finds that an initial disability rating higher than 30 percent is not warranted for pterygium of the right eye.

Moreover, the evidence does not reflect the Veteran is blind in the nonservice connected left eye.  Indeed, the evidence reflects the left eye is manifested by, at worst, a 20/40 corrected distance visual acuity.  Thus, the provisions of 38 C.F.R. § 3.383 are not applicable.

The Board is cognizant of the Veteran's contentions concerning the severity of his impairment of visual acuity in the right eye.  However, the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his pterygium of the right eye.  Thus, the Board finds that the preponderance of the evidence is against the claim for a higher initial rating for pterygium of the right eye.

The Board has also considered whether the Veteran's pterygium of the right eye presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the Veteran is receiving the maximum evaluation for his service connected right eye disability absent removal of the eye or serious cosmetic defect, neither of which is shown by the evidence.  While the Veteran has reported other symptoms in addition to visual acuity impairment, such as pain, redness, dryness, and watering, such symptomatology are contemplated by the rating schedule as combined eye disabilities for a single eye cannot exceed the evaluation for a total loss of vision.  38 C.F.R. § 4.80.  Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For the sake of argument, to the extent his disability picture is not deemed contemplated by the rating schedule, the Veteran's right eye disability has not resulted in frequent periods of hospitalization, nor has it resulted in marked interference with employment.  The Veteran currently reports receiving no treatment for his right eye disability.  VA examinations noted no more than moderate impairment on some daily activities due to his right eye condition.  While the Veteran reported some interference with employment, marked interference has not been alleged nor shown by the objective evidence of record.

In light of the above, referral for extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

Entitlement to an initial rating in excess of 30 percent for pterygium of the right eye is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


